Citation Nr: 0112117	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether clear and unmistakable error CUE), as defined by 
38 C.F.R. 3.105(a) (2000), was made in a February 1968 rating 
decision, which granted service connection for residuals of a 
broken nose, with the assignment of a 10 percent evaluation 
under the rating criteria for a deviated septum.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1963 to 
May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&ROC).  

The Board has recharacterized the issue on appeal.  The M&ROC 
has recently characterized the issue as whether the decision 
to deny service connection for sinusitis constituted CUE.  
The Board is of the opinion that this issue, as framed, does 
not accurately reflect the veteran's CUE claim and 
contentions.  Furthermore, the M&ROC did not actually deny 
service connection for sinusitis in its February 1968 
determination; rather, it appears that it did not consider 
the disability in any context.  Therefore, the issue has been 
recharacterized as set forth above.  


FINDING OF FACT

The February 1968 rating decision did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

The February 1968 M&ROC decision granting service connection 
for residuals of a fractured nose with the assignment of a 10 
percent evaluation, did not contain CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent service medical records reveal that the veteran was 
seen for a possible fractured nose in January 1967.  A 
January 1967 clinical record noted that he had sustained a 
left hook fracture of nasal bones in December 1966.  

Examination revealed the nose to be externally deviated to 
the left.  The remainder of the examination was within normal 
limits.  Surgery was performed and the nose was realigned.  
On follow-up it was noted that there was good alignment of 
the nose for an old fracture reduction.  

In December 1967 the veteran submitted an application for 
service connection of nose and sinus trouble, occurring in 
service around January 1967.  

On VA examination in January 1968 the veteran indicated that 
he was hit in the nose during an incident in late December 
1966.  It was reported that his nose was fractured.  He 
presently complained of very limited breathing.  

On examination the nasopharynx was clear.  Examination of the 
nose revealed a bony hump in the dorsum of the nose and a 
lateral deviation of the nose to the left externally.  The 
nasal septum was deflected to the left and was causing some 
nasal obstruction.  

A radiographic report of the sinuses revealed the left 
maxillary sinus to be completely obliterated with an element 
of chronicity in the left maxillary sinus area.  In addition, 
there was definite mucosal thickening on the right.  The 
pertinent impression was bilateral maxillary sinusitis, more 
marked on the left than the right.  

The examiner concluded that the veteran's nose could be 
corrected by a surgical procedure.  The final diagnosis was a 
deviated nasal septum and external deformity of the nose 
secondary to the inservice accident.  

In February 1968 the M&ROC granted service connection for 
residuals of a fracture of the nose.  A 10 percent rating was 
assigned based on the rating criteria for a deviated septum.  
No mention of sinusitis was made in the rating decision.  

In January 2000 the veteran submitted a statement claiming 
that CUE was committed in the February 1968 rating decision 
through its grant of service connection and assignment of a 
10 percent rating for residuals of a nose fracture under the 
diagnostic code for a deviated septum.  He contended that the 
M&ROC committed CUE through its failure to evaluate his 
sinusitis as being also residuals of his inservice injury, 
rather than just the deviated septum.  He contended that this 
was supported by the January 1968 x-ray of his sinuses.  He 
contended that his condition should have been evaluated under 
the criteria for sinusitis.  

In April 2000 the veteran contended that he had raised a 
claim for a sinus problem in his December 1967 application, 
and that the February 1968 rating decision's failure to 
address his sinus condition constituted CUE.  

In a subsequent April 2000 statement, the veteran contended 
that the M&ROC had committed CUE in its denial of service 
connection for sinusitis.  

In his substantive appeal, the veteran contended that the 
M&ROC's failure to rate sinusitis, after it had been 
confirmed by x-ray in January 1968, constituted CUE.  

Criteria
CUE

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  

A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

In addition, "CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).  

Pertinent Laws and Regulations-Extant in February 1968

Evaluation for a deviated septum pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1968), provided that deflection 
of the nasal septum, if traumatic, warranted a 10 percent 
evaluation if there is marked interference with breathing 
space.  With only slight symptoms, a noncompensable 
evaluation was assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1968).  

Maxillary sinusitis was evaluated under the provisions of 
38 C.F.R. § 4.97 Diagnostic Code 6513 (1968).  That 
diagnostic code provided for a noncompensable evaluation when 
there is X-ray manifestations only, mild or occasional 
symptoms.  A 10 percent evaluation was provided when 
maxillary sinusitis is moderate, with discharge or crusting 
or scabbing, and infrequent headaches.  A 30 percent 
evaluation was provided where the disability is severe with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation was provided where the 
disability is postoperative, and following radical operation, 
is productive of chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
38 C.F.R. § 4.97 Diagnostic Code 6513 (1968).  

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

In reaching this decision the Board has considered the impact 
of the VCAA.  In this case, the Board finds that the veteran 
is not prejudiced by its consideration of his claim pursuant 
to this new legislation insofar as VA has already met all 
obligations to the veteran under this new legislation.  
Specifically, the veteran has been provided with notice of 
the laws and regulations pertaining to CUE, was offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  Insofar as the 
question addressed herein must be adjudicated based on 
consideration of the evidence of record at the time of the 
decision(s) in question, no further development pertinent to 
the matter is warranted.  

In this regard, the Board points out that an alleged failure 
in the duty to assist cannot serve as a basis for a claim of 
CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  Therefore, it 
would appear that the impact of the VCAA in CUE cases is 
somewhat limited.  

The Board additionally notes that the veteran has made no 
contention, and there is no evidence indicating that the 
M&ROC failed to obtain any outstanding records of the kind 
that would have resulted in a grave procedural error that 
would vitiate the finality of the February 1968 rating 
decision.  That is, the veteran made no indication that any 
pertinent records under VA's control (e.g., service medical 
records) were not on file at the time the determination was 
made.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
Dixon, supra.  
CUE

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
notification of the February 1968 rating decision.  
Therefore, that decision is final.  

Determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.  

The Board is of the opinion that the veteran has reasonably 
raised a claim of CUE.  As set out in detail above, the 
veteran has essentially contended that the February 1968 
determination contains CUE because the M&ROC failed to 
consider and evaluate the veteran's sinusitis as part of the 
residuals of his broken nose, and by its failure to evaluate 
the entire condition under the criteria for sinusitis.  

The veteran also contends that CUE was committed through the 
M&ROC's failure to adjudicate his December 1967 application 
for compensation or pension, as a claim for service 
connection of, in part, sinusitis.  

With respect to the veteran's allegation that there was error 
in the M&ROC's February 1968 failure to address a claim for 
service-connection of sinusitis, the Board notes that the 
M&ROC did not appear to actually make a determination as to 
service connection for sinusitis.  In his regard, the Board 
notes that the failure to adjudicate a claim (assuming such a 
claim was even made) cannot constitute CUE.  The provisions 
of 38 C.F.R. § 3.105 provide only for findings of CUE in 
final decisions.  Where the M&ROC failed to adjudicate a 
claim there is no final decision, and hence there can be no 
CUE.  Curtis v. West, 13 Vet. App. 114, 116 (1999); Norris v. 
West, 12 Vet. App. 413, 422 (1999).  The Board additionally 
notes that there is no indication that the veteran's December 
1967 claim included a claim for sinusitis.  There is no 
mention of sinusitis in the application, and the only 
reference to inservice treatment is in January 1967, at which 
time the veteran was treated for his fractured nose.  There 
is no inservice reference to treatment of sinusitis.  

With respect to the veteran's contentions that the M&ROC 
committed CUE by failing to evaluate sinusitis as part of the 
service-connected residuals of a fractured nose, and by 
evaluating the fractured nose residuals under the wrong 
rating criteria (the criteria for a deviated septum as 
opposed to sinusitis which he claimed was the correct 
criteria), the Board again notes that CUE may be established 
by showing that either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell, 3 Vet. 
App. at 313.  

Therefore, as the veteran is alleging that CUE was committed 
through the M&ROC's failure to consider potentially probative 
evidence, as opposed to its actual weighing of such evidence, 
the Board is of the opinion that he has presented a viable 
theory for CUE.  See Crippen v. Brown, 9 Vet. App. 412, 421 
(1996).  

As contended by the veteran, it appears that the M&ROC did 
not evaluate sinusitis in granting service connection and 
evaluating the level of disability for residuals of a 
fractured nose.  While the January 1968 x-ray reports were 
discussed, no mention was made of the diagnosis of sinusitis 
in the x-ray report.  

Nonetheless, assuming that the M&ROC failed to consider 
sinusitis in evaluating residuals of the fracture nose, the 
Board finds that such an omission, had it not been made, 
would not have manifestly changed the outcome at the time the 
decision was made.  Russell, Fugo, supra.  

While x-rays revealed the presence of sinusitis, no 
indication was made in the record that such sinusitis was 
related to the fractured nose.  Furthermore, the January 1968 
VA examiner's final diagnosis was a deviated nasal septum and 
external deformity of the nose.  No reference was made to 
sinusitis in the final diagnosis.  

Therefore, the evidence of record at the time of the February 
1968 decision does not establish that that the only possible 
conclusion was that the residuals of the fractured nose 
should have been evaluated under the criteria for sinusitis 
instead of a deviated septum, or that sinusitis was a 
residual of the fractured nose and should have been evaluated 
as such.  That is, it does not establish that the M&ROC's 
explicit consideration of sinusitis in evaluating residuals 
of a broken nose would have manifestly changed the outcome of 
its decision.  See Crippen, 9 Vet. App. at 422.  CUE requires 
that error, otherwise prejudicial, must appear undebatably.  
See Russell, Fugo, supra.  

Accordingly, the Board concludes that the February 1968 
rating decision was not clearly and unmistakably erroneous in 
its grant of service connection for residuals of a fractured 
nose, with the assignment of a 10 percent evaluation, without 
evaluating sinusitis as part of those residuals, and without 
adjudicating sinusitis as a claim for service connection.  


ORDER

The February 1968 rating decision did not contain CUE.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

